Citation Nr: 0200907	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  99-03 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for inflammatory arthritis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1990 to August 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that denied service connection for 
inflammatory arthritis. 

This matter was previously before the Board in June 2000 at 
which time it was remanded primarily to attempt to locate the 
veteran's service medical records.  All requested development 
was completed, and the veteran's service medical records were 
obtained.  The case is again before the Board for completion 
of appellate review.


FINDING OF FACT

There is no competent evidence that diagnosed inflammatory 
arthritis had its onset in service, was manifested within one 
year after discharge or is otherwise related to military 
service.


CONCLUSION OF LAW

The veteran's inflammatory arthritis was not incurred in or 
aggravated by active service nor manifested to a compensable 
degree within one year postservice.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001), 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran). 

Regarding the applicability of the new Act, the Board notes 
that further development is not warranted in this case.  By 
virtue of the statement of the case, the veteran was notified 
of applicable laws and regulations and of the type of 
evidence required to support a claim of entitlement to 
service connection.  In correspondence dated July 1997, 
August 2000, and January 2001, the RO also gave the veteran 
notice of the specific types of evidence that would help 
substantiate her claim.  Treatment records identified by the 
veteran have been associated with the file and the veteran 
was afforded a VA examination.  The Board also finds that the 
RO complied with all of the additional development requested 
in the June 2000 remand, and although the veteran was given 
the opportunity to provide additional evidence, nothing 
further was received by the RO.  The record reflects no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating her claim.  38 U.S.C.A. 
§ 5103A. 

Factual Background

At a service department examination in November 1989, 
asymptomatic mild pes planus was noted.  Service medical 
records include an X-ray report of the veteran's right wrist 
taken in February 1990, prior to service.  The report noted a 
history of a prior right wrist fracture.  The impression was 
mild narrowing of radiocarpal joint with tiny degenerative 
cyst distal radius.  Otherwise, the wrist was unremarkable.  
In June 1990, the veteran complained of right leg and hip 
pain present for the past week.  She gave a history of 
preceding trauma.  The following month, she complained of 
right leg pain.  The impression was questionable chronic 
groin strain of the right upper anterior quadriceps muscle.  
The veteran had complaints of left shoulder, chest and rib 
pain in May 1991.  Records indicate she had fallen off a 
truck.  X-rays taken of these areas were negative.  The 
assessment was multiple contusions.  The veteran's separation 
examination report and report of medical history are negative 
for complaints or findings of any arthritis or joint 
problems.

Private medical records show that the veteran was treated in 
December 1993 by E. Quaidoo, M.D. for complaints of pain in 
her hands, wrists, elbows, and knees that began three months 
earlier.  The findings of this examination were most 
suggestive of seronegative rheumatoid arthritis.  X-rays were 
requested of the wrists, hands, knees, pelvis and feet to 
look for any evidence of joint erosions or other bony changes 
to support the diagnosis of rheumatoid arthritis.  Subsequent 
private treatment records dated from 1994 to 1996 confirm the 
diagnosis of rheumatoid arthritis and documented her symptoms 
and treatment of the disorder.  A January 1994 report notes 
that X-rays taken at her last visit showed no evidence of 
joint space narrowing, erosions, or any degenerative changes.  
A later report in 1995 compared current X-rays of her hands, 
feet, and knees to the earlier ones and found no evidence of 
erosions in her hands or feet, but did find bilateral bi-
compartmental joint space narrowing in both of her knees that 
was suggestive of rheumatoid arthritic changes.

The veteran underwent a VA examination in October 1997.  The 
veteran indicated that after boot camp she complained of 
multiple body and joint aches, but that no specific diagnosis 
was made.  She had no current complaints while on medication, 
but indicated distress in multiple joints when not taking 
medication.  The diagnosis was symmetrical, seronegative, 
inflammatory arthritis with intermittent synovitis involving 
her knees and ankles.

A letter dated in December 1997 from the veteran's private 
physician was to the effect that the veteran had been 
receiving treatment from the physician since 1996 for 
inflammatory arthritis.  The physician indicated being in 
possession of notes regarding the veteran dated in December 
1993 that indicated at least a three month history of 
inflammatory arthritis involving her hands, wrists, elbows, 
and knees.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131.  Service incurrence will be 
presumed for certain chronic diseases, including arthritis, 
if manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

In addition, applicable regulations provide as follows:  

Sec. 3.303  Principles relating to 
service connection.

(a) General.  Service connection connotes 
many factors but basically it means that 
the facts, shown by evidence, establish 
that a particular injury or disease 
resulting in disability was incurred 
coincident with service in the Armed 
Forces, or if preexisting such service, 
was aggravated therein.  This may be 
accomplished by affirmatively showing 
inception or aggravation during service 
or through the application of statutory 
presumptions.  Each disabling condition 
shown by a veteran's service records, or 
for which he seeks a service connection 
must be considered on the basis of the 
places, types and circumstances of his 
service as shown by service records, the 
official history of each organization in 
which he served, his medical records and 
all pertinent medical and lay evidence.  
Determinations as to service connection 
will be based on review of the entire 
evidence of record, with due 
consideration to the policy of the 
Department of Veterans Affairs to 
administer the law under a broad and 
liberal interpretation consistent with 
the facts in each individual case.  
(b) Chronicity and continuity.  With 
chronic disease shown as such in service 
(or within the presumptive period under 
Sec. 3.307) so as to permit a finding of 
service connection, subsequent 
manifestations of the same chronic 
disease at any later date, however 
remote, are service connected, unless 
clearly attributable to intercurrent 
causes.  This rule does not mean that any 
manifestation of joint pain, any 
abnormality of heart action or heart 
sounds, any urinary findings of casts, or 
any cough, in service will permit service 
connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, 
first shown as a clearcut clinical 
entity, at some later date.  For the 
showing of chronic disease in service 
there is required a combination of 
manifestations sufficient to identify the 
disease entity, and sufficient 
observation to establish chronicity at 
the time, as distinguished from merely 
isolated findings or a diagnosis 
including the word ``Chronic.''  When the 
disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), 
there is no requirement of evidentiary 
showing of continuity.  Continuity of 
symptomatology is required only where the 
condition noted during service  (or in 
the presumptive period) is not, in fact, 
shown to be chronic or where the 
diagnosis of chronicity may be 
legitimately questioned.  When the fact 
of chronicity in service is not 
adequately supported, then a showing of 
continuity after discharge is required to 
support the claim.  
(c) Preservice disabilities noted in 
service.  There are medical principles so 
universally recognized as to constitute 
fact (clear and unmistakable proof), and 
when in accordance with these principles 
existence of a disability prior to 
service is established, no additional or 
confirmatory evidence is necessary.  
Consequently with notation or discovery 
during service of such residual 
conditions (scars; fibrosis of the lungs; 
atrophies following disease of the 
central or peripheral nervous system; 
healed fractures; absent, displaced or 
resected parts of organs; supernumerary 
parts; congenital malformations or 
hemorrhoidal tags or tabs, etc.) with no 
evidence of the pertinent antecedent 
active disease or injury during service 
the conclusion must be that they 
preexisted service.  Similarly, 
manifestation of lesions or symptoms of 
chronic disease from date of enlistment, 
or so close thereto that the disease 
could not have originated in so short a 
period will establish preservice 
existence thereof.  Conditions of an 
infectious nature are to be considered 
with regard to the circumstances of the 
infection and if manifested in less than 
the respective incubation periods after 
reporting for duty, they will be held to 
have preexisted service.  In the field of 
mental disorders, personality disorders 
which are characterized by developmental 
defects or pathological trends in the 
personality structure manifested by a 
lifelong pattern of action or behavior, 
chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown 
to have existed prior to service with the 
same manifestations during service, which 
were the basis of the service diagnosis, 
will be accepted as showing preservice 
origin.  Congenital or developmental 
defects, refractive error of the eye, 
personality disorders and mental 
deficiency as such are not diseases or 
injuries within the meaning of applicable 
legislation.  
(d) Postservice initial diagnosis of 
disease.  Service connection may be 
granted for any disease diagnosed after 
discharge, when all the evidence, 
including that pertinent to service, 
establishes that the disease was incurred 
in service.  Presumptive periods are not 
intended to limit service connection to 
diseases so diagnosed when the evidence 
warrants direct service connection.  The 
presumptive provisions of the statute and 
Department of Veterans Affairs 
regulations implementing them are 
intended as liberalizations applicable 
when the evidence would not warrant 
service connection without their aid.

38 C.F.R. § 3.303 (2001).

The veteran contends that she had joint pain in service which 
she believes represented the early manifestations of the 
arthritis diagnosed postservice.  The veteran also contends 
that while her arthritis is a hereditary disease, no one in 
her family is afflicted with this disease.  Thus, it must be 
attributed to military service.  She notes that she was 
healthy prior to service, but that she now has generalized 
arthritis.  It is her belief that the injections she received 
prior to going to Saudi Arabia might have caused her current 
condition.

There is no evidence of inflammatory arthritis in service or 
within one year postservice.  Since the veteran separated 
from service in August 1991, presumptive service connection 
would be warranted only if the veteran's arthritis was 
documented by August 1992.  As this is not the case, 
presumptive service connection cannot be granted.  Indeed, 
the first reported complaints of pain associated with such 
arthritis were in December 1993 following service, and these 
complaints were reported by the veteran to have been in 
existence for three months.  All noted complaints of pain in 
service were associated with injuries.  While the veteran has 
contended that her disability is related to an incident of 
service, no medical evidence to support this assertion has 
been presented.  Resolution of issues that involve medical 
knowledge, such as diagnosis of disability or determination 
of medical etiology, require competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In conclusion, the evidence fails to show that the disability 
at issue had its onset in service, was manifested to a 
compensable degree within the presumptive period or that the 
disability is otherwise related to military service.  In the 
absence of such evidence, no relationship can be established 
between inflammatory arthritis and military service.  Since 
the Board concludes that the preponderance of the evidence is 
against entitlement to service connection for inflammatory 
arthritis, the benefit of the doubt doctrine does not apply 
and the appeal is denied.  38 U.S.C.A. § 5107(b) (West Supp. 
2001).  


ORDER

Service connection for inflammatory arthritis is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

